Citation Nr: 0203525	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  91-43 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the 30 percent disability evaluation assigned for 
the veteran's service-connected PTSD for the period from 
September 11, 1989 to February 6, 2000, and the 50 percent 
disability evaluation assigned from February 7, 2000, are 
appropriate.

2.  Entitlement to an effective date earlier than September 
11, 1989, for an award of service connection for PTSD.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 30 percent evaluation effective September 
11, 1989.  By a rating decision dated June 2000, the RO 
increased the evaluation for PTSD to 50 percent effective 
February 7, 2000, denied an effective dated earlier than 
September 11, 1989 for service connection for the veteran's 
PTSD, and denied entitlement to a total schedular rating 
under the provisions of 38 C.F.R. § 4.16(c) (prior to 
November 7, 1996).

This matter was remanded in July 1992, March 1995, and 
November 1996 for additional development.  This case has been 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  Psychiatric symptoms due to the veteran's service 
connected PTSD from September 11, 1989, to February 6, 2000, 
caused considerable impairment and occupational and social 
impairment; without severe social and employment impairment 
or occupational and social impairment in most areas.

2.  Psychiatric symptoms due to the veteran's service 
connected PTSD since February 7, 2000, caused totally 
incapacitating psychoneurotic symptoms or total occupational 
and social impairment. 

3.  By a rating decision dated November 1973, the RO denied 
entitlement to service connection for anxiety reaction.  The 
veteran did not file an appeal, and this decision became 
final in November 1973.

4.  The veteran reopened his claim for a nervous condition on 
September 11, 1989, and the veteran was granted service 
connection for PTSD effective September 11, 1989.

5.  The medical evidence of record does not reflect that the 
veteran's service-connected PTSD was of such severity prior 
to February 7, 2000 so as to preclude the veteran from 
engaging in substantially gainful employment.

6.  When a 100 percent schedular evaluation is granted, that 
grant renders a claim of entitlement to TDIU moot, as of the 
assigned effective date for the total evaluation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent disability rating 
(but no higher) from September 11, 1989 to February 6, 2000, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic Code 
9411 (1989); 38 C.F.R. §§ 4.130, 4.16(c), Diagnostic Code 
9411 (effective from November 7, 1996).

2.  The schedular criteria for a 100 percent total schedular 
evaluation for service connected PTSD is warranted from 
February 7, 2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.132, Diagnostic Code 9411 (1989); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).

3.  An effective date earlier than September 11, 1989 for 
service connection for PTSD, is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (2001).

4.  The criteria for entitlement to TDIU benefits prior to 
February 7, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.400, 
3.340, 3.341, 4.15, 4.16, 4.17 (2001).

5.  There is no legal entitlement to TDIU for the period 
beginning February 7, 2000, for which a total schedular 
evaluation has been granted.  38 C.F.R. § 4.16 (2001); 
38 C.F.R. § 4.16 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the 30 percent disability evaluation assigned for 
the veteran's service-connected post-traumatic stress 
disorder for the period from September 11, 1989 to February 
6, 2000, and the 50 percent disability evaluation assigned 
from February 7, 2000, are appropriate.

Background

By a rating decision dated in April 1990, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective September 11, 1989.  By a rating 
decision dated June 2000, the RO increased the evaluation for 
PTSD to 50 percent effective February 7, 2000.  The veteran 
contends that his current evaluation does not accurately 
reflect the severity of his PTSD.  (It is noted that because 
of the way in which the RO has established service connection 
and effective dates for the 30 percent and 50 percent 
ratings, the propriety of the initial ratings must be 
addressed.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999)).

A VA hospital report indicates that the veteran was admitted 
in June 1989 and discharged in August 1989.  The veteran was 
admitted to assess ongoing substance abuse.  It was noted 
that the veteran was a former heroin and speed intravenous 
user but his current substance abuses were alcohol, cocaine, 
marijuana, and cigarettes.  It was noted that in order to 
support his habit he worked, borrowed, and engaged in illicit 
activities.  He also tested positive for hepatitis antigen 
but had normal liver function tests.  Upon discharge, the 
veteran was alert and oriented and was fully functional and 
able to care for himself.

At his March 1990 VA examination, the veteran reported that 
he was divorced, had three children, and he lived with a 
girlfriend.  He indicated that he had not worked since 
December 1989 and was not receiving treatment.  The veteran 
described that he had lost about 30 jobs since service 
because of absenteeism.  The examination showed the veteran 
to be alert and well oriented, but tense and anxious.  His 
mood was depressed and affect was normal.  Concentration and 
insight were poor.  No thought disorder was noted.  Judgment 
was compromised under stress, episodes of agitation and 
aggressiveness with minimal provocation.  He was socially 
avoidant and had no current goal directed activities.  A 
history of drug and alcohol abuse was noted.  Symptoms 
included sleep disturbances, flashbacks, and intrusive 
memories of combat.  The diagnoses were PTSD; alcohol abuse, 
dependence; substance abuse.

In a lay statement received in July 1990, the veteran's 
girlfriend of 3 years indicated that the veteran's rating for 
his PTSD should be 100 percent and retroactive 20 years.  She 
described the veteran's violent and verbally abusive behavior 
and his lack of feelings toward others.  She indicated that 
she could not continue to support the veteran and that he was 
unable to hold down a job for more than a few weeks at a 
time.

A statement received in December 1990 which was signed by the 
veteran and his girlfriend indicates that the veteran solved 
problems with anger and violence and that life had no meaning 
for him.  He did not view personal and employment obligations 
as binding and was not capable of handling his own finances.  
The statement explained that the veteran had little interest 
in anything, had poor personal hygiene and could not take 
care of other's possessions when they were loaned to him.  He 
had no personal property or savings and did not have health 
or life insurance.  The veteran's girlfriend indicated that 
she considered him a vegetable when it came to handling the 
daily requirements of living.  She likened her relationship 
with the veteran as one of a live in nurse and considered his 
impairment severe.

At his January 1991 RO hearing, the veteran testified that he 
last worked in September 1990, but left to move to Atlanta.  
He indicated that he could not hold a job for more than a 
year and a half because he could not get along with others 
and because of lack of sleep or due to drugs or alcohol.  The 
veteran testified that he did not have any friends and found 
it hard to concentrate.  He also indicated that he got easily 
upset and had problems sleeping.  He reported having 
nightmares approximately once a week.

In a February 1991 statement, the veteran's mother indicated 
that he had not been the same mentally since returning from 
Vietnam.  

At his March 1991 VA examination, the veteran reported that 
he did not think his benefits were enough and believed that 
he was in worse shape than recognized by the VA.  He 
indicated that he could not sleep, had nightmares, could not 
function in society, could not find a place in society, and 
had a bad attitude.  The veteran reported that he did not 
want to be with anyone except for his girlfriend who he lived 
with.  He indicated that his last job was in September of 
1990 when he left after his girlfriend was transferred to 
Atlanta.  He stated that he had held at least 50-60 jobs and 
the longest was for a year and a half.  The veteran indicated 
that he had no outpatient treatment for his nervous 
condition, but had been hospitalized several times for 
alcoholism.  He believed he drank a little too much, but 
thought he had it under control.  He indicated that he drew 
pictures and wrote poetry and just stayed to himself.  He 
also complained of problems with sleeping and appetite.  

The examination showed the veteran to be fairly neatly 
dressed.  He was depressed and the examiner noted that 
apparently his life since leaving Vietnam had been chaotic, 
with sporadic employment, and an inability to maintain 
marriages.  It was suggested that the veteran apply for help 
in the Mental Health Clinic since he was not under any 
medical care.  Associative processes were normal and there 
were no delusional or hallucinatory elements evident.  Mood 
was depressed.  Sensorium was intact and he was competent.

A VA hospital report indicates that the veteran was admitted 
in April 1991 for drug and alcohol treatment.  On admission 
the veteran was alert, oriented to time, place and person.  
The veteran was cooperative.  Thought content and thought 
processes revealed a normal flow of ideas without any 
evidence of psychotic thinking.  There was a moderate amount 
of anxiety and the affect was slightly depressed as a result 
of his alcohol and drug use.  He denied auditory or visual 
hallucinations although he indicated he had frequent 
nightmare type dreams related to his PTSD.  His judgment was 
fair and he appeared to have insight into his maladaptive 
behavior.  There was no evidence of intellectual impairment.  
Recent and remote memory seemed to be grossly intact, and 
there was no evidence of gross organic deficit.

At his July 1993 VA examination, the veteran reported that he 
could not hold on to a job, could not sleep, had nightmares, 
and could not concentrate.  He also indicated that any little 
thing set him off and had trouble controlling himself.  He 
described having fits of violence at times, but not as bad as 
he used to.  He reported having 50 to 60 different jobs since 
service and currently had a job painting for a fellow who 
renovated houses.  The veteran reported a history of alcohol 
and drug use, and indicated that he had been clean for 
approximately 3 years.  He indicated that he stayed to 
himself, he did not have friends, and only went to AA 
meetings.  

The examination showed the veteran to be plainly and neatly 
dressed.  He had a very quiet, detached, solemn manner.  He 
talked very slowly in a soft voice, in a mournful manner.  He 
was a little restless, moving about, frequently shifting his 
position.  Associative processes were normal.  There were no 
delusional or hallucinatory elements evident.  Mood was 
definitely depressed and sensorium was intact.

At his Social Survey evaluation dated September 1993, the 
veteran reported being constantly plagued with memory 
impairment, confusion, sleep disturbances, flashbacks, and 
visual memories of the war.  He reported his last anxiety 
attack was in 1991.  The veteran indicated that he was unable 
to sleep soundly at night and was hyperalert to any loud 
noises.  He stated that he was unable to hold down a job 
because people referred to him as strange and weird at work.  
The veteran reported working part time as a painter for a 
construction company in Atlanta and had been employed by them 
since June 1993.  The construction company was contacted and 
indicated that the veteran was exceptionally slow; however, 
he was very nice and wanted to work.  The examiner indicated 
that the veteran appeared to have remained withdrawn from all 
social situations but was encouraged to resume the PTSD group 
at the Vet Center in Atlanta.

Social Security Administration decision and report dated in 
March 1998 indicated that the veteran's disability benefits 
had ceased in May 1997 due to medical improvement and the 
decision again found the veteran disabled for Social Security 
purposes.  

Social Security Administration records contained numerous 
psychological evaluations.  In July 1991, the veteran was 
referred for a psychological evaluation as part of his 
application for Social Security Disability benefits.  The 
psychological evaluation was conducted by J.S.M., Ph.D.  The 
veteran reported that he was not on any medications and was 
not under the care of a mental health professional.  The 
veteran gave a history of alcohol and drug use.  He indicated 
that he had experienced blackouts, hallucinations, and DT's.  
Although he indicated that he experimented with cocaine and 
used it almost daily from 1987 to 1990, his main drug of 
choice was alcohol.  He reported that he last worked in 
November 1990 for one day as a telemarketer and after 
actually doing the job, did not like it and since that time 
had not worked and was not really looking for a job.  The 
veteran reported nightmares and sleep problems.  The 
veteran's 11 year old son was visiting for the summer and the 
veteran took him to a baseball game, to Stone Mountain Park, 
and to a movie; however, the veteran indicated that he would 
not have done these things had his son not visited.  The 
veteran indicated that he did not socialize, usually watched 
television, cleaned up around the house, and cooked meals.  

The examinations showed the veteran's overall physical 
presentation was quite good.  He showed no excessive 
psychomotor activity and tended to be somewhat retarded in 
his visuomotor and psychomotor activity.  He tended to relate 
in a rather superficial and guarded manner.  Eye contact was 
good, but frequent probing was needed to get the veteran to 
provide any degree of insight into his responses.  He was 
essentially alert and oriented in all 4 spheres.  
Associations were logical and goal directed.  Stream of 
conversation was made in a soft, almost mumbled tone of voice 
to direct questions only.  Responses were rather long, almost 
as if he had to think about each of his responses before he 
gave them.  Perceptual abnormalities aside from when he was 
going through the DT's were denied.  Occasionally, he had an 
auditory hallucination of someone in the house.  He indicated 
that he attempted suicide in 1975 but was not presently 
suicidal.  He described a general fear of people and other 
thinking which would generally be considered paranoid in 
flavor.  His affect was extremely depressed and he showed a 
very restricted range of emotion.  He frequently neglected 
typically pleasureful activities and described his memory as 
"not good", although the veteran had no difficulty recalling 
long term events and specific dates.  Concentration was poor, 
and judgment was fair.  He had no difficulty understanding 
and retaining information.  The examiner noted that the 
veteran appeared to be in a dependency relationship which 
allowed him to have fairly restricted activities of daily 
living and his girlfriend of 4 years put little demands on 
him and might have been reinforcing his sense of 
helplessness.  The Axis I diagnoses were alcohol dependence, 
cocaine dependence (in remission), PTSD, and early onset 
secondary type dysthymia.  Axis II diagnoses were mixed 
personality disorder with paranoid and dependent traits. 

In a September 1991 psychological review for Social Security, 
showed the veteran had anxiety related disorders and 
substance addiction disorders.  The veteran's anxiety related 
disorder was shown to be characterized by recurrent and 
intrusive recollection of a traumatic experience.  He was 
shown as having no generalized persistent anxiety accompanied 
by motor tension, autonomic hyperactivity, apprehensive 
expectations or vigilance or scanning.  He was shown to have 
no persistent irrational fear of specific objects, activities 
or situations and no recurrent severe panic attacks or 
recurrent obsessions or compulsions.  He was shown to have 
moderate limitations in activities of daily living and social 
functioning.  In 20 categories of mental activities, the 
veteran was shown to be not significantly limited in 14 and 
moderately limited in 6.  In none was he shown to be markedly 
limited.

Admission record from Charter Behavioral Health System of 
Atlanta at Peachford, indicates that the veteran was admitted 
in September 1994 because the veteran indicated that he quit 
his job because he was just working to get drunk.  It was 
noted that the veteran had a long history of alcoholism with 
multiple treatments and other problems.  The veteran reported 
problems with anxiety, chronic problems with low self-esteem 
and had recently broken up with his girlfriend.  He indicated 
that he made two recent suicide attempts by hanging, the last 
time passing out and being discovered by a friend.  He 
indicated he had feelings of hopelessness and helplessness.  
He reported having obsessive thoughts of death, about what 
other people were thinking, and about the need to call other 
people.  

Discharge criteria was based on the veteran being safely 
detoxed, less depressed, he would be motivated for continued 
care, and would have after care plans provided.  The Axis I 
diagnoses were alcoholism; depression, not otherwise 
specified.

After being discharged from Charter Behavioral Health System 
of Atlanta at Peachford, he was re-admitted in October 1994 
after he went home and started drinking again.  It was 
discovered that the veteran had not been attending his AA 
meetings and had stopped taking his medication, which was 
containing his obsessive-compulsive behavior.  At discharge 
the veteran had been safely detoxed, was less depressed, was 
not harmful to self or others, but was not compliant with 
attendance and recommendations.  Axis I diagnoses were 
alcoholism; sexual addiction; obsessive-compulsive disorder; 
major depression, recurrent, moderate.  Axis II diagnosis was 
borderline personality disorder.

The veteran was again admitted to Charter in November 1994.  
The veteran's chief problems were alcohol, which he 
sporadically agreed that was his problem, sexual addiction, 
acting out, poor impulse control, lability, and poor 
interpersonal relationships.  It was noted that the veteran 
had an altercation with his girlfriend and broke all the 
glass in the house.  After being told of his last day in the 
Partial Hospitalization Program, the veteran stopped showing 
up and stopped taking his medication.  The examiner also 
noted that the veteran had 4 suicide attempts recently, but 
it was questionable how serious they were.  The veteran's 
living arrangements and relationships were addressed.  The 
examiner spoke with the veteran's girlfriend whom he spoke 
with multiple times on the phone and indicated that she was 
extremely co-dependent and probably an alcoholic as well.  
The examiner did not believe that the veteran and his 
girlfriend could form any sort of relationship that would be 
beneficial for the veteran's recovery, and it was thought he 
would need to pursue halfway house placement.  

At discharge in January 1995, the veteran had been 
integrating into the 12-step program, had become less 
depressed, was safely detoxed, was demonstrating improved 
insight, but was not compliant with treatment recommendations 
regarding attendance.  The Axis I diagnoses were alcoholism; 
obsessive compulsive disorder; sexual addiction; sexual 
identity diffusion; major depression, recurrent, moderate.  
Axis II diagnosis was borderline personality disorder.

Social Security records also contain an examination and 
statement from W.B.B., Jr., M.D., dated in April and June 
1996.  At the April 1996 examination, the veteran primarily 
complained of having trouble with his stomach and trouble 
breathing through his nose.  The impression was chronic 
hepatitis A and B; alcohol abuse, chronic; tobacco abuse; 
chronic sinusitis; anxiety disorder.  The June 1996 statement 
primarily deals with the results of the veteran's blood test 
showing both hepatitis B and C.  The diagnoses were chronic 
active hepatitis and depression.  

A psychological evaluation dated January 1997 by R.S.M., 
Ph.D., showed presenting complaints of uncontrolled use of 
alcohol, depression, suicidal ideation, and disturbed sleep 
and appetite.  The veteran reported a positive history for 
substance abuse.  When asked about current moods and 
feelings, the veteran stated that he was feeling depressed, 
worried, anxious, and experiencing a loss of interest in 
important activities.  Experiencing of hallucinations and 
delusions was denied.  Symptoms of mania were denied.  The 
examiner noted that the veteran endorsed symptoms 
characteristic of PTSD related to his service in Vietnam, 
including flashbacks, nightmares, and intrusive thoughts.  
Physiological signs of depression and anxiety included 
disturbed sleep and appetite, tingling, diminished energy 
level, and weight loss of 15 pounds in six months.  Medical 
history was positive for Hepatitis B and C and pinched nerves 
in his neck.  Medications included Risperdal, Tranxene, 
Serzone, and Revia.  The veteran described that he was 
passive as a child but became violent as a teenager and 
reported having to listen to his father physically abusing 
his mother.  He reported physical and mental abuse by his 
father and sexual abuse several times by a babysitter at age 
8.  The veteran reported that he currently lived with his 
common law wife of 4 years and had supportive family and 
friends.  Leisure time activities included television, beer 
drinking, and playing softball.  

The examination showed the veteran to be friendly, 
cooperative throughout the evaluation.  He was willing to 
comply with assessment procedures and examiner requests.  His 
affect was blunted and mood depressed.  He made adequate 
amounts of spontaneous speech.  Rapport was established and 
the veteran made good amounts of eye contact.  No hearing 
impairments were evident and thought processes were clear and 
goal directed.  Psychological testing was administered.  Axis 
I diagnoses were major depressive disorder, recurrent, 
severe, without psychotic features; alcohol dependence; PTSD 
secondary to a history of military service in Vietnam and 
paternal physical abuse; history of cocaine and marijuana 
abuse.  Axis II diagnoses were depressive personality 
disorder; antisocial personality disorder with schizoid 
personality traits; passive-aggressive (negativistic) 
personality traits.  The veteran was assessed a Global 
Assessment of Functioning score (GAF) of 41-50 at testing.

Another psychological evaluation was conducted by Center for 
Neuropsychological Services at the end of January 1997.  The 
evaluation indicated that the veteran was making a claim for 
Social Security benefits based on anxiety, depression, and 
alcohol abuse.  The veteran again reported being physically 
abused by his father as a child and sexually abused by a 
babysitter.  He reported alcohol use secondary to his PTSD 
and denied use of illegal drugs.  The veteran reported that 
his current stressors consisted of nightmares and anxiety 
related to PTSD and health problems, which had had a moderate 
impact on his current functioning.  He indicated that he 
worked on and off as a painter for a construction company for 
the past 3 years.  He reported sleeping six to seven hours 
per night, but woke up several times during the night.  He 
described his appetite as undisturbed and had not gained or 
lost any weight.  

The examiner showed the veteran to be cooperative and 
conversational.  His speech was unusually soft and he mumbled 
making him difficult to understand at times.  His mood was 
reported as depressed, which was consistent with his flat 
affect and depressive verbal content.  The veteran was neatly 
groomed and reported having suicidal ideation, but no plan or 
intent.  He denied homicidal ideation, but stated that he had 
been in a couple of "domestic cat fights" with his 
girlfriend.  He denied auditory/visual hallucinations.  He 
was oriented to person, place, and time.  The veteran 
underwent psychological testing.  Axis I diagnoses were PTSD, 
alcohol abuse.  The veteran was assessed a GAF score of 65.

A March 1997 psychological review for Social Security showed 
the veteran to have anxiety related disorders and substance 
addiction disorders.  The review found anxiety as the 
predominant disturbance evidenced by recurrent and intrusive 
recollections of a traumatic experience and by PTSD.  The 
review showed only slight restriction of activities of daily 
living and slight restriction in maintaining social 
functioning.  The review found frequent deficiencies in 
concentration, persistence and pace resulting in failure to 
timely complete tasks.  In 20 categories of mental activity 
the review found the veteran to be not significantly limited 
in 18 categories and moderately limited in only two.  These 
two were the ability to maintain attention and concentration 
for extended periods and the ability to complete a normal 
workday or work week without interruption from psychological 
symptoms.  The examiner stated the veteran retained the 
ability to perform simple rote tasks and would experience 
moderate difficulty with concentration and pace secondary to 
anxiety symptoms.  It was shown that the veteran retained 
general social interaction skills and his activities of daily 
living were generally within normal limits.  It was concluded 
that the veteran had no substantial loss of ability to meet 
mental demands of unskilled work.

Another psychological review for Social Security was 
conducted in October 1997 which again found the veteran with 
anxiety-related disorders and substance addiction disorders.  
The review indicated the veteran had shown significant work-
related improvements in cognitive function and PTSD with 
alcohol abuse in very early remission.  It also showed 
anxiety as the predominant disturbance evidenced by recurrent 
and intrusive recollections of a traumatic experience.  The 
review showed slight restriction of activities of daily 
living and moderate difficulties in maintaining social 
functioning.  In the 20 categories of mental activity, 4 
categories showed no evidence of limitations, 14 showed no 
significant limitations, and 2 showed moderate limitations.  
The last two were the ability to interact appropriately with 
the general public and the ability to complete a normal 
workday or work week without interruption from psychological 
symptoms.  The examiner indicated that the veteran had an 
average intelligence but might have some difficulty with 
concentration and sustained pace on occasion secondary to 
PTSD symptoms.  The veteran could be difficult with others 
probably secondary to substance abuse and indicated that the 
veteran was limited with the public, but adaptive skills were 
intact.  The examiner concluded that a substantial loss of 
ability to meet any of the basic mental demands of unskilled 
work was not identified.  

At a VA contract examination conducted by J.C., M.A., dated 
in February 2000, the examiner noted that the veteran 
reported a slightly disorganized but coherent story about 
developing PTSD secondary to a combat experience in Vietnam.  
The veteran complained of flashbacks, nightmares, 
irritability, and outbursts of anger.  The veteran denied 
hallucinations, delusions or other overt symptoms of 
psychosis.  The veteran did acknowledge suspiciousness and 
difficulty trusting others, but there were no indications of 
an organized delusional system.  Cognitive functioning was 
not formally addressed.  The test results revealed that the 
veteran was in a great deal of turmoil.  He was not hesitant 
to admit to psychological problems and seemed to lack 
adequate defenses to keep himself comfortable.  His ego 
strength was quite low, and he felt helpless in terms of his 
ability to cope with his own emotions and external demands.  
He was depressed, worried, tense and nervous.  Ruminative and 
over ideational, he harbored chronic feelings of insecurity, 
inadequacy, and inferiority.  His thinking was confused and 
obsessive, marked by many negative expectations and fears.  
He seemed paralyzed by indecision and might demonstrate 
exceptionally poor judgment at times.  Neither socially 
poised nor confident, he withdrew from and avoided social 
situations.  His social avoidance was almost certainly a 
maladaptive defense against the anxiety that social 
interaction fosters.  Consistent with mental status 
examination, his profile suggests considerable persecutory 
thinking.  Generally alienated from people, he was probably 
passive-dependent in the few relationships he did maintain, 
and those few relationships were likely ridden with conflict.  
Although generally passive and indecisive in his 
relationships, he might demonstrate a pervasive irritability 
punctuated by episodes of poorly controlled anger as well as 
a pattern of passive-aggressive behaviors.  The veteran also 
reported a host of somatic concerns and complaints.  Axis I 
diagnoses were PTSD, chronic; major depression, recurrent 
with psychotic features.

At a VA contract examination conducted by K.L.L., M.D., dated 
in February 2000, the veteran reported that he was not 
currently working although it was noted that he had worked 
part-time in the past year as a fireplace cleaner helper.  
The examiner noted that the veteran has had a fluctuating 
course of symptomatology over the years with nightmares at 
the beginning, but increasing in the 1980's.  He reported 
nightmares several times a month and usually slept about 5 
hours a night.  The veteran indicated that he had intrusive 
thoughts every day and related a sense of foreboding and 
expectancy of bad things to happen.  He reported suicidal 
thoughts in the past with three attempts, including one in 
1975 and two attempts in 1994 with hospitalization.  He 
indicated having flashbacks several times a month, but denied 
perceptual distortions.  The veteran indicated that he tended 
avoid guns and crowds.  He indicated that he had trouble 
trusting others and had no male friends.  He reported startle 
reactions and indicated that he had many jobs over the years 
and was often fired because he could not get along with 
others and also because of his alcohol use.  He often felt 
anxious and moody and stated that he felt pessimistic and was 
persistently fairly low.  He reported panic attacks two to 
three times a month that lasted approximately 10 minutes.  
The veteran reported being arrested in 1991 for impersonating 
a police officer and was on probation for 5 years.  He 
indicated that he has hit his female partners at times and 
once served several months in jail.  The veteran indicated 
that he had been on a variety of medications in the past, not 
presently.  The veteran reported currently living with his 
girlfriend in the local area.  

The examination showed the veteran to be cooperative and 
thought processes were logical, coherent, and goal directed.  
There was no evidence of psychosis as in delusions or 
hallucinations.  He did appear upset when discussing a friend 
that was killed.  Mood was described as pessimistic and 
affect was blunted.  He was not suicidal or homicidal.  He 
was alert times 4 and short-term memory was good with three 
of three objects after five minutes.  Immediate recall memory 
was six numbers forward and 4 numbers in reverse.  The 
veteran remembered 4 of the last 5 presidents and was able to 
do serial sevens rapidly and accurately.  He was able to 
abstract with a simple and a more complex proverb.  Formal 
judgment was intact, insight was fair, and intelligence was 
average.  The examiner opined that that he believed that the 
veteran's PTSD began during his service in Vietnam, thereby 
predating 1989.  Axis I diagnoses was PTSD, combat-related, 
moderately severe; alcohol abuse.  The veteran was assessed a 
GAF score of 55.  The examiner noted that the veteran 
appeared quite debilitated by his PTSD and certainly had a 
poor quality of relationships with others and, by history had 
suffered job impairment by both his PTSD and substance abuse.  

At a VA contract examination conducted by E.R., M.D., dated 
in March 2000, the veteran reported severe sleep problems, 
nightmares a few times a week, intrusive memories, occasional 
flashbacks, irritability, anxiety, depression, isolation from 
people, startle response, and panic attacks at least twice a 
week.  He also indicated that throughout the years he had had 
significant impulse discontrol, but indicated that this was 
better now and he no longer got into a lot of fights.  The 
veteran reported that he was not working and the last time he 
really worked was in the 1980s.  He indicated that he lives 
in a house with his girlfriend, but they did not get out 
much.  

The examination showed the veteran to have good grammar, good 
vocabulary, and normal rate of speech.  He was spontaneous 
and logical and was not inhibited or vague.  He was not 
tangential and gave goal directed answers.  The veteran had 
no pressured speech, flight of ideas, or loose associations.  
Thought content revealed no hallucinations, delusions, 
paranoia or ideas of reference.  He had worthless and 
hopeless feelings and had low self-confidence.  The veteran 
had some phobias of thunderstorms.  He had recurrent 
flashbacks, nightmares, and intrusive memories.  He was 
distant and isolative from people.  The veteran had mild 
depression, mild psychomotor retardation, moderate anxiety, 
and frequent panic attacks.  He was not angry at the time of 
the examination and had a history of poor impulse control.  
The veteran was oriented times 4 and alert.  He knew his date 
of birth, social security number and address.  He remembered 
6 numbers forward and 4 numbers backward.  He could name the 
last 4 presidents.  Judgment was good and insight was fair.  
Intelligence was noted as average.  The reasons the veteran 
gave for his difficulties working were anxiety, problems 
being around people, poor stamina from hepatitis, startle 
reaction, difficulty with supervisors, and fear of bad things 
happening.  The Axis I diagnoses were PTSD, moderately 
severe; alcohol abuse, in remission secondary to PTSD.  Axis 
II diagnosis was mixed personality disorder, mild.  The 
veteran was assessed a GAF score of 45.  The examiner 
commented that the veteran's PTSD was severe enough to 
interfere with his social and occupational functioning.  His 
memory was noted as basically okay and he could follow 
detailed instructions.

A letter received June 2000 from the veteran's girlfriend in 
response to the June 2000 supplemental statement of the case, 
described the veteran's previous suicide attempts, his 
general mental and physical health, and threats he made to an 
ex-girlfriend's co-workers which, she asserts, was 
investigated by the FBI.  She also indicated that the veteran 
was not honest concerning his symptoms when he would be 
psychiatrically evaluated.  She stated that since she has 
been living with veteran she has developed panic attacks and 
was on Paxil.  In a subsequent letter that same month, the 
veteran's girlfriend indicated that there were outstanding 
medical records from the veteran's psychiatrist in Atlanta, 
Georgia which would show that the veteran was on medication 
and being treated for his psychiatric disability between 1989 
and 1995.  These records were obtained by the RO.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); See also implementing regulation at 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes VA hospital reports dated June 
to August 1989, and April 1991; VA examinations dated March 
1990, March 1991, and July 1993; lay statements from the 
veteran's girlfriend and mother dated July 1990, December 
1990, February 1991, and June 2000; admission records from 
Charter Behavioral Health System of Atlanta at Peachford 
dated September 1994, October 1994, and November 1994; Social 
Survey dated September 1993; Social Security Administration 
decision and report dated in May 1997; Social Security 
Administration records to include psychological evaluations 
dated July 1991, September 1991, April and June 1996, January 
1997, March 1997, October 1997; VA contract examinations 
dated February 2000 and March 2000.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the disability 
at issue.  The discussions in the statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. § 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  The veteran's claim 
for a higher evaluation for his service connected PTSD is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson, 12 Vet. App. at 127.  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  The provisions of 38 C.F.R. § 4.16(c) 
were also eliminated.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski,  1 Vet. 
App. 308 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 
50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating PTSD, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

As noted above, the issues include consideration of whether 
the veteran should be granted ratings higher than 30 percent 
for the period from September 11, 1989 to February 6, 2000, 
and whether a grant of a rating higher than 50 percent is 
warranted since February 7, 2000.  On the basis of the 
evidence described above, and with resolution of reasonable 
doubt in the veteran's favor, a 50 percent rating is 
warranted from September 11, 1989 to February 7, 2000, and a 
100 percent total schedular evaluation is warranted for the 
period beginning February 7, 2000.  

Prior to February 7, 2000, the medical evidence has shown 
depression, sensorium intact, oriented to person, place, and 
time, fair judgment, panic attacks, obsessive compulsive 
behavior, sleep disturbances, blunted affect, thought 
processes to be clear, denial of auditory or visual 
hallucinations, socially avoidant, and memory intact.  
Applying the old criteria, with regard to industrial 
impairment and relationships, it is pointed out that the 
veteran has had sporadic employment and worked on and off 
since 1989.  In his September 1991 psychological review for 
Social Security, the examiner found the veteran to have 
moderate limitations in activities of daily living and social 
functioning.  In his psychological evaluation by the Center 
for Neuropsychological Services in January 1997, the veteran 
indicated that he had worked on and off as a painter for a 
construction company for the last 3 years.  In an October 
1997 psychological review, the examiner noted that the 
veteran could be difficult with others probably secondary to 
substance abuse and indicated that the veteran was limited 
with the public, but adaptive skills were intact.  Evidence 
consistently reflected that the veteran had reported being 
socially avoidant and indicated in a January 1997 
psychological evaluation that his leisure time activities 
included television, beer drinking, and playing softball.  

In sum, while the veteran is living with his girlfriend of 
many years, the evidence, for the most part, reflects that he 
has difficulty relating to people and prefers to isolate 
himself.  His symptoms suggest that he had considerable 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people. Taking all of the 
veteran's PTSD symptoms into account, and with resolution of 
reasonable doubt and application of 38 C.F.R. § 4.7, a 50 
percent rating is warranted for the period from September 11, 
1989 to February 7, 2000.

A higher rating for this period is not warranted.  With 
respect to the old criteria, a 70 percent schedular 
evaluation is not warranted.  The evidence does not 
demonstrate that, due to his PTSD, his ability to establish 
and maintain effective or favorable relationships with people 
were severely impaired and that psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, as 
would warrant a 70 percent rating.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Although the veteran was assessed GAF 
scores of between 41-50 on a psychological evaluation dated 
January 1997 by R.S.M., Ph.D., this was based not only on 
military service PTSD, but PTSD based on paternal physical 
abuse.  A July 1991 psychological review for Social Security 
noted that the veteran appeared to be in a dependency 
relationship which allowed him to have fairly restricted 
activities of daily living and his girlfriend of 4 years put 
little demands on him and might even have been reinforcing 
his sense of helplessness.  A September 1991 psychological 
review for Social Security showed the veteran to have 
moderate limitations in activities of daily living and social 
functioning.  At the psychological evaluation conducted by 
the Center for Neuropsychological Services at the end of 
January 1997, the veteran was assessed a GAF of 65.  At this 
examination the veteran reported that his current stressors 
consisted of nightmares and anxiety related to PTSD and 
health problems which had a moderate impact on his current 
functioning.  March and October 1997 psychological reviews 
for Social Security found the veteran could be difficult with 
others probably secondary to substance abuse and indicated 
that he was limited with the public, but adaptive skills were 
intact.  It was concluded that the veteran had no substantial 
loss of the ability to meet mental demands of unskilled work.  
Consequently, the evidence is against a rating higher than 50 
percent for this period.  

As for the new criteria, although there is evidence of 
suicidal ideation and impaired impulse control for the period 
in question, there is no evidence on file showing obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene which would warrant a 70 percent evaluation under the 
new criteria from the period September 11, 1989 to February 
6, 2000.  38 C.F.R. § 4.130, Diagnostic Code 9411.

It is noted that the veteran had 3 admissions to Charter 
Behavioral Health System of Atlanta at Peachford in September 
1994, October 1994, and November 1994 due to alcoholism.  The 
evidence indicates that the veteran was initially admitted 
after he broke up with his girlfriend and reported two 
suicide attempts.  The veteran was safely detoxed.  There was 
no PTSD diagnosis rendered, but the veteran was rendered Axis 
I diagnoses of alcoholism; obsessive compulsive disorder; 
sexual addition; sexual identity diffusion; major depression, 
recurrent, moderate. 

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected PTSD may 
well cause impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Whether considered under the old or new criteria, a 100 
percent total schedular rating is warranted since February 7, 
2000.  A review of the medical evidence under either the old 
or new criteria shows that the veteran's PTSD "more nearly 
approximates" the criteria for a 100 percent total schedular 
evaluation since February 7, 2000.  At a VA contract 
examination in February 2000, the examiner noted that the 
veteran was depressed, worried, tense and nervous.  He was 
ruminative and over ideational, and harbored chronic feelings 
of insecurity, inadequacy, and inferiority.  His thinking was 
confused and obsessive, marked by many negative expectations 
and fears.  It was noted that the veteran was generally 
alienated from people, and was probably passive-dependent in 
the few relationships he did maintain, and those few 
relationships were likely ridden with conflict.  The examiner 
indicated that the veteran might demonstrate a pervasive 
irritability punctuated by episodes of poorly controlled 
anger as well as a pattern of passive-aggressive behaviors.  
He reported having many of the same problems as noted on 
earlier examinations; however, another examination conducted 
in February found the veteran to be quite debilitated by his 
PTSD and had a poor quality of relationships and suffered job 
impairment by both PTSD and substance abuse.  His mood was 
described as pessimistic and affect was blunted.  He was 
assessed a GAF score of 55.  A March 2000 examiner noted that 
the veteran had mild depression, mild psychomotor 
retardation, moderate anxiety, and frequent panic attacks.  
The examiner also commented that the veteran's PTSD was 
severe enough to interfere with his social and occupational 
functioning; although, his memory was noted as basically okay 
and he could follow detailed instructions.  The veteran was 
assessed a GAF score of 45.  

Given such medical evaluations of worsening of PTSD symptoms 
since February 7, 2000 to include the veteran's confused and 
obsessive thinking; ruminative and over ideational symptoms; 
job impairment; chronic insecurity, inadequacy, and 
inferiority; pessimistic mood; blunted affect; frequent panic 
attacks; severe social and occupational functioning; to 
include lower GAF scores; and resolving doubt in the 
veteran's favor, his symptoms since February 7, 2000 due to 
his service connected PTSD more closely approximate the 
criteria for a 100 percent total schedular rating, whether 
viewed under old or new rating criteria.  A 100 percent 
rating is therefore warranted for the period beginning 
February 7, 2000.



II.  Entitlement to an effective date earlier than September 
11, 1989, for an award of service connection for PTSD

The veteran's claim for anxiety reaction was denied by a 
rating decision of November 1973.  He was notified of that 
decision by VA letter dated in November 1973.  The veteran 
did not appeal that decision and the decision became final.  
The veteran reopened his claim for a nervous condition in 
September 1989.  The reopened claim resulted in a grant for 
service connection for PTSD and an assignment of a 30 percent 
disability rating effective September 11, 1989.  The veteran 
contends that his effective date for service connection for 
PTSD should be earlier than 1989 since an examination report 
in February 2000 provides the opinion that the veteran's PTSD 
began during his service in Vietnam.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1)(i); 
38 C.F.R. § 3.400(q)(1)(ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

A review of the claims folder shows that after the November 
1973 RO decision, the earliest communication from the veteran 
that can be construed as a claim for service connection for 
his PTSD was his submission of a Veterans'Application for 
Compensation or Pension form received on September 11, 1989.  
Although the examiner in the February 2000 contract 
examination may have opined that the veteran's PTSD predated 
1989, the claims folder does not show that the veteran 
submitted a claim, formal or informal, between the time of 
the November 1973 RO denial and the veteran's submission of 
his September 11, 1989 claim.  Pursuant to the laws and 
regulations cited above, the effective date for service 
connection for PTSD should be the later date of either the 
date he filed to reopen his claim of service connection for 
PTSD, or the date that entitlement arose.  For these reasons, 
an effective date earlier than September 11, 1989 is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than September 11, 1989, 
for the grant of service connection for PTSD must be denied.

III.  TDIU

Under 38 C.F.R. § 4.16(c), where a veteran's only compensable 
service-connected disability is a mental disorder which is 
assigned a 70 percent evaluation, and it precludes the 
veteran from securing or following a substantially gainful 
occupation, it shall be assigned a 100 percent scheduler 
evaluation under the appropriate diagnostic code.  Although 
this provision has been deleted in the revised regulations, 
it is applicable to the appellant's case under Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). 

The governing regulation, 38 C.F.R. § 4.16, specifically 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  However, since the Board has determined that the 
veteran here is entitled to a 100 percent schedular rating 
from February 7, 2000, for his service connected PTSD, he is 
not eligible, under the terms of the regulation, for a TDIU 
rating.  See Green v. West, 11 Vet. App. 472, 476 (1998); see 
also VAOPGCPREC 6-99 (holding that a claim based on 
individual unemployability may not be considered when a 
schedular 100 percent rating is in effect).  When a 100 
percent schedular evaluation is granted, that grant renders 
the issue of entitlement to TDIU moot, as of the assigned 
effective date.

However, the Board must now consider whether the veteran's 
claim might entitle him to TDIU benefits for any period prior 
to the total schedular rating or 100 percent rating under 38 
C.F.R. § 4.16(c).  The veteran claims that his service-
connected PTSD renders him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran's only service-connected 
disability is PTSD, evaluated as 50 percent disabling from 
September 11, 1989 to February 6, 2000.  The veteran thus 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a).  
However, total disability ratings for compensation may 
nevertheless be assigned where the schedular rating for the 
service-connected disability is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16. The veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The evidence does not establish that the veteran's service-
connected disability, alone, rendered him unemployable prior 
to February 7, 2000.  In addition, as previously discussed, 
the evidence does not establish a basis for entitlement to an 
evaluation in excess of 50 percent for the veteran's 
psychiatric disorder prior to February 7, 2000.  In this case 
the veteran has had sporadic employment and worked on and off 
since 1989.  At his January 1991 RO hearing, the veteran 
testified that he last worked in September 1990, but left to 
move to Atlanta.  He indicated that he could not hold a job 
for more than a year and a half because he could not get 
along with others and because of lack of sleep or due to 
drugs or alcohol.  In his September 1991 psychological review 
for Social Security, the examiner found the veteran to have 
moderate limitations in activities of daily living and social 
functioning.  In his psychological evaluation by the Center 
for Neuropsychological Services in January 1997, the veteran 
indicated that he had worked on and off as a painter for a 
construction company for the last 3 years. March and October 
1997 psychological reviews for Social Security found the 
veteran could be difficult with others probably secondary to 
substance abuse and indicated that he was limited with the 
public, but adaptive skills were intact.  It was concluded 
that the veteran had no substantial loss of the ability to 
meet mental demands of unskilled work.  

The medical evidence indicates psychiatric impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disability prior to 
February 7, 2000.  The evidence is clear as to the current 
level of disability.  The claims file does not contain a 
medical opinion definitively establishing that the veteran's 
service-connected psychiatric disability, alone, prior to 
February 7, 2000 was sufficiently severe as to preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.  Examinations conducted prior to February 
7, 2000 concluded that the veteran had no substantial loss of 
the ability to meet mental demands of unskilled work.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU prior to February 7, 2000, and must be denied.



ORDER

A 50 percent rating from September 11, 1989 to February 6, 
2000 is granted.

A 100 percent total schedular evaluation for the period 
beginning February 7, 2000 is granted.

An effective date earlier than September 11, 1989, for the 
grant of service connection for PTSD is denied.

A total disability rating based on individual 
unemployability, due to service-connected disability prior to 
February 7, 2000, is denied.

The claim for TDIU as of February 7, 2000 is moot, and, to 
that extent, the appeal is dismissed.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

